Citation Nr: 0105750	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, as secondary to service connected laryngeal 
carcinoma.

2.  Entitlement to service connection for degenerative disc 
disease, as secondary to service connected laryngeal 
carcinoma.

3.  Whether the reduction from a 100 to a 60 percent 
evaluation for laryngeal carcinoma was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which found that the reduction from 100 to 60 percent 
for laryngeal carcinoma was proper and also denied service 
connection for degenerative joint disease and degenerative 
disc disease as secondary to service-connected laryngeal 
carcinoma.  The veteran disagreed with those decisions and 
filed a timely appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

Additionally, the veteran indicated at his hearing that he 
was interested in filing claims for service connection for 
gastrointestinal disorder as well as for a total rating based 
on individual unemployability due to service-connected 
disability.  These issues are not in appellate status, and 
are referred to the RO for appropriate action.

The claims of entitlement to service connection for 
degenerative joint disease and degenerative disc disease, as 
secondary to service connected laryngeal carcinoma, will be 
addressed in the Remand portion of this decision.


FINDING OF FACT

On October 23, 2000, prior to the promulgation of a decision 
in the appeal but subsequent to the filing of a substantive 
appeal, the Board received notification from the appellant 
that a withdrawal of his appeal of the issue of the propriety 
of the reduction from 100 to 60 percent for the rating of 
laryngeal carcinoma, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the propriety 
of the reduction in rating for laryngeal carcinoma have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§ 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  At his central 
office hearing before the undersigned Board Member on October 
23, 2000, the veteran formally withdrew his claim with regard 
to the evaluation of his laryngeal carcinoma, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for this issue and it 
is dismissed without prejudice.


ORDER

The appeal with respect to the evaluation of laryngeal 
carcinoma is dismissed.



REMAND

The veteran, through his spouse, testified that it is his 
strong belief that his degenerative disc and joint disease in 
the cervical area are a direct result of the radiation 
therapy used to treat his service-connected cancer.  He has 
presented medical evidence, including the opinion of a VA 
doctor, which supports his claim.  However, the RO has 
obtained additional evidence which in fact is against the 
veteran's claim.  

The veteran was examined by a VA ear, nose, and throat 
specialist in June 1998 for evaluation of manifestations of 
his laryngeal carcinoma.  The examiner observed that X-rays 
showed moderate spondylosis and mild disc space narrowing 
involving the interspaces C4 through C7.  The examiner opined 
that, "radiation therapy undoubtedly has caused the 
degenerative joint disease and degenerative disc disease of 
C4 through C7 with marked diminished range of motion of the 
cervical spine."  

The RO rejected this opinion, indicating that there was no 
scientific evidence to support the opinion.  It adopted 
instead the equally unsupported contrary opinion of record, 
namely the October 1998 opinion of a reviewing VA radiologist 
who did not examine the veteran or the actual X-ray films, 
but did reportedly review the veteran's case.   That examiner 
reported that he spoke to a department head for a local 
radiology department who stated that no scientific evidence 
shows that radiation therapy contributes to the development 
of degenerative arthritis.  Thus, he opined that the 
veteran's degenerative disc and joint disease were not 
related to radiation therapy.  

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  In evaluating the 
two medical opinions, the Board notes that the opinions of 
record are diametrically opposed to each other in the stated 
conclusions.  However, the Board also finds that neither 
opinion presents sufficient scientific or medical bases upon 
which to determine the appropriate weight to be accorded each 
respective opinion, and as such, the Board is unable, at this 
juncture, to find one opinion more probative than the other 
one.  While both examiners may be competent to present and 
offer such opinions on the medical question at issue, the 
Board notes that competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[i]t is the responsibility of the BVA . . . 
to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With 
regard to the weight to assign to such opinions, the Court 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  While both examiners may be competent to 
offer opinions in this case, neither opinion contains a 
sufficient rationale to support a fully informed decision on 
this claim and as such, the Board finds that additional 
development with examination of the veteran and review of the 
record would aid the Board in making its determination. 

Since this case must be returned for additional evidentiary 
development, the Board also notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO should 
ensure that there is compliance with the notice and duty to 
assist provisions of the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination with the appropriate 
specialist to ascertain the likelihood 
that degenerative joint disease or 
degenerative disc disease of the cervical 
spine is related to radiation treatment 
received for the veteran's service-
connected laryngeal carcinoma.  The 
examination should include X-rays and the 
examiner should review the X-rays in 
rendering the opinion if at all possible.  
All relevant tests should be performed.  
After examination of the veteran, review 
of the examination findings and review of 
the entire record, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's degenerative 
joint and disc diseases of the cervical 
spine are etiologically related to the 
radiation treatment he received for 
laryngeal carcinoma.  In rendering the 
opinion, the examiner should review and 
comment on the two opposing medical 
opinions of record, state if he or she 
agrees with either opinion and provide a 
medical/scientific basis for the opinion. 
The claims folder should be made 
available to the examiner prior to 
examination.  

2.  The RO must review the claims file and 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 

take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



